THE COURT.
In these congressional reapportionment proceedings the Governor, the Secretary of State, the Attorney General, and the Senate and the Assembly of the State of California have submitted to the court chapter 2 of the Statutes of 1967, Second Extraordinary Session providing for the redistricting of the state’s congressional districts. They request that the court declare chapter 2 constitutional and instruct the Secretary of State to inform all election officials to follow chapter 2 in preparing for and carrying out the 1968 primary and general elections. We have reviewed chapter 2 in the light of the decisions of the United States Supreme Court governing us herein (Silver v. Reagan (1967) ante, p, 452 [62 Cal.Rptr. 424, 432 P.2d 26]), and we have considered the objections submitted by several citizens. We conclude that chapter 2 is constitutional and that the relief requested should be granted.
The Secretary of State is instructed to inform all election officials to follow chapter 2 in preparing for and carrying out the 1968 primary and general elections. The alternative writs of mandate heretofore issued are discharged and the proceedings are dismissed. • .....